DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 24 – it is unclear how the fitting can be devoid of circumferentially spaced 
protrusions, when a plurality of protrusions are recited in line 10.
	Claim 17 depends from claim 19, it should probably depend from claim 14.
Claim 22, line 29 – it is unclear how the fitting can be devoid of circumferentially spaced 
protrusions, when a plurality of protrusions are recited in line 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Quere 8,844,980.
In regard to claim 1, Le Quere discloses a fitting (“for connecting a branch conduit to a liner installed in a main pipe” is considered an intend use limitation that carries little patentable weight in an apparatus claim), the fitting comprising:
a fitting body 8 having an inner end portion 8.1 and an outer end portion 17 spaced apart along an axis and defining a passage extending through the fitting body from the inner end portion through the outer end portion, the fitting body having a circumference and (“being configured to be inserted into the branch conduit to position the fitting at an installed position in which a portion of the fitting is received in the branch conduit and a portion of the fitting is disposed within an interior of the liner so that the fitting connects the liner to the branch conduit and the passage provides fluid communication between the interior of the liner and the branch conduit” is all considered intended use language that carries little patentable weight in an apparatus claim); and
a plurality of protrusions 6 on the fitting body and projecting outward from the fitting body, the protrusions being spaced apart from each other in a circumferential direction around the fitting body, wherein the protrusions are configured to resiliently deflect upon insertion of the fitting body into the branch conduit to bear against the branch conduit to establish a mechanical connection between the fitting and the branch conduit as the fitting body is inserted 
wherein the fitting body is made of a corrosion resistant metal (see cross-hatching of 8) and comprises an unperforated annular wall extending 360° about the passage with respect to the axis and extending along the axis from the inner end portion through the outer end portion of the fitting body^.
wherein each of the plurality of protrusions 6 defines a respective radially outermost point:
wherein the radially outermost point of each protrusion is located at an axial position
along the axis, wherein the axial position of each radially outermost point is substantially the
same, and wherein the fitting is devoid of circumferentially spaced protrusions along said portion
of the fitting configured to be received in and securely engage the branch conduit and having
radially outermost points that are offset along the axis from the radially outermost point of each
of said plurality of protrusions.
In regard to claim 2, wherein each protrusion 6 comprises a tooth protruding from the fitting body.
In regard to claim 3, wherein each tooth is configured to be resiliently bent as the fitting body is inserted into the branch conduit and wherein each tooth is configured to press against the branch conduit as it resiliently rebounds in the installed position,
In regard to claim 4, each tooth slopes radially outward from the fitting body and toward 
the inner end portion from the fitting body (portion 5 of the tooth 6 slopes toward end portion 8.1).


In regard to claim 7, wherein each of the teeth 6 extends radially outward from the outer end portion of the fitting body.
In regard to claim 8, wherein the fitting body comprises a flange section 8.1 defining the inner end portion and a shaft section 17 defining the outer end portion.
In regard to claim 21, wherein the protrusions 6 are located on the fitting body in a position spaced axially of the outer end 17 of the fitting body toward the inner end 8.1 of the fitting body.
In regard to claim 22, Le Quere discloses a fitting (“for connecting a branch conduit to a liner installed in a main pipe” is considered an intended use limitation that carries little patentable weight in an apparatus claim), the fitting comprising:
a fitting body 8 having an inner end portion and an outer end portion spaced apart along an axis and having a substantially smooth interior surface defining a passage extending through the fitting body from the inner end portion through the outer end portion, the fitting body having a circumference and being configured to be inserted into the branch conduit to position the fitting at an installed position in which the fitting connects the liner to the branch conduit and the passage provides fluid communication between the interior of the liner and the branch conduit; and
a plurality of protrusions 6 on the fitting body and projecting outward from the fitting body, the protrusions being spaced apart from each other in a circumferential direction around the fitting body, wherein the protrusions are configured to resiliently deflect upon insertion of 
wherein the fitting body comprises a flange section 8.1 defining the inner end portion and a shaft section 17 having a shaft section length extending from the flange section to the outer end portion;
wherein in the installed position, a portion of the shaft section is configured to be disposed in the branch conduit and the flange section is configured to be disposed outside the branch conduit in an interior of the liner;
wherein each of the plurality of protrusions 6 are located along the shaft section length and defines a respective radially outermost point with respect to the axis along the shaft section length such that each of the protrusions protrudes radially outward relative to an entirety of said portion of the shaft section configured to be disposed in the branch conduit wherein the radially outermost point of each protrusion is located at an axial position
along the axis, wherein the axial position of each radially outermost point is substantially the
same, and wherein the fitting is devoid of circumferentially spaced protrusions along said portion
of the shaft section configured to be disposed in and securely engage the branch conduit and
having radially outermost points that are offset along the axis from the radially outermost point
of each of said plurality of protrusions.
Allowable Subject Matter
Claims 9-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8 and 21-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guest ‘284 and Guest ‘022 disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679